COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00024-CV


Richard W. Bell and Margaret B. Bell      §    From County Court at Law No. 2

                                          §    of Denton County (CV-2013-02041)
v.
                                          §    October 9, 2014

Victor Myers Construction, LLC            §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellee Victor Myers Construction, LLC shall

have and recover of and from Appellants Richard W. Bell and Margaret B. Bell

and their sureties David Dennis and Philo Bell from their supersedeas bond, the

amount adjudged below together with all costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot